Citation Nr: 0118984	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-25 302	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis.

2.  Entitlement to service connection for chronic fatigue, 
blurred vision, eye twitching, partial paralysis and 
dysarthria.

3.  Entitlement to service connection for painful elbow and 
hand joints.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for sleep disturbance.

7.  Entitlement to service connection for memory loss.

8.  Entitlement to service connection for increased stress.

9.  Entitlement to service connection for muscle pain.

10.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pseudofolliculitis 
barbae.

11.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder, and if the claim is reopened, whether service 
connection is warranted.

12.  Entitlement to an higher rating for a low back disorder, 
currently rated 10 percent disabling.

13.  Entitlement to an increased rating for a left knee 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1980 and from April 1985 to August 1992, 
including a period of service in Southwest Asia.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1998 rating decision by the RO which denied 
claims of service connection for myasthenia gravis, chronic 
fatigue, blurred vision, eyes twitching, partial paralysis, 
dysarthria, painful elbow and hand joints, muscle pain, 
allergic rhinitis, chronic headaches, sleep disturbance, 
memory loss, and increased stress.  The RO granted service 
connection for a low back disorder and assigned a 10 percent 
rating.  The veteran appeals for a higher rating.  The RO 
also granted an increased rating to 10 percent for a left 
knee disorder.  The veteran appeals for an increased rating 
for the service-connected left knee disorder.  Lastly, the RO 
denied the veteran's applications to reopen claims of service 
connection for pseudofolliculitis barbae and for a right knee 
disability.

During a January 2001 Travel Board hearing the veteran raised 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  This issue has not been developed or 
adjudicated for appellate review.  Thus, the Board refers the 
issue to the RO for appropriate action.

The claim of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
right knee disorder will be discussed below.  The remaining 
issues will be discussed in the remand section.


FINDINGS OF FACT

1. An unappealed RO decision in December 1992 denied the 
claim of service connection for a right knee disorder.

2. The evidence received since the December 1992 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.


CONCLUSION OF LAW

The veteran has submitted new and material evidence since the 
final December 1992 RO decision, and thus the claim for 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they become 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The claim for service connection for a right knee disorder 
was denied by the RO in December 1992. The veteran did not 
appeal that decision, and it is considered to be final, with 
the exception that the claim may be reopened by the 
submission of new and material evidence. 38 U.S.C.A. §§ 5108, 
7105.  The question now presented is whether new and material 
evidence has been presented, since the December 1992 RO 
decision, which would permit the reopening of the claim for 
service connection for a right knee disorder.  Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Evidence available at the time of the December 1992 RO 
decision included the veteran's service medical records which 
showed that he was treated for right knee pain and was 
diagnosed as having RPPS, overuse syndrome, rule out right 
anterior cruciate strain, and iliotibial band syndrome.  
Postservice medical records consisted of an October 1992 VA 
examination report showing that the veteran reported 
suffering trauma to the knee as a result of his knee being 
struck by a door.  He also reported that he later re-injured 
the right knee in service in a fall.  He complained of 
clicking and pain of the right knee.  X-ray studies of the 
right knee were negative.  The examiner did not diagnose the 
veteran with a particular knee disorder.  The diagnosis was 
status post trauma of the joints identified.

Evidence submitted since the final 1992 RO decision includes 
additional statements from the veteran, January 2001 Board 
hearing testimony, duplicate copies of service medical 
reports, and medical reports from 1994 to 2000.

The duplicate service medical records are not new, but are 
redundant.  Much of the other evidence which the veteran has 
recently submitted, however, is both new and material.  Such 
evidence includes medical records from 1994 to 2000 showing 
(for the first time after service) diagnoses of 
chondromalacia, degenerative joint disease, and 
patellofemoral syndrome of the right knee.  The evidence also 
includes a May 1994 opinion from the veteran's physician.  
The opinion was to the effect that the veteran had 
chondromalacia of the right knee which was probably secondary 
to a door hitting his knee while he was in service.  The 
medical evidence showing that the veteran currently has a 
right knee disorder and the doctor's opinion relating a knee 
disorder to service is new evidence because it is neither 
cumulative nor redundant of previously considered evidence.  
This evidence is also material evidence since it bears 
directly and substantially upon the matter under 
consideration, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claims for service connection.  38 C.F.R. § 3.156.

Given the foregoing, the Board concludes that new and 
material evidence has been submitted to reopen the claim for 
service connection for a right knee disorder. Further action 
on the merits of the claim is required, as discussed in the 
below remand.


ORDER

The claim for service connection for a right knee disorder is 
reopened, and to this extent the appeal is granted.


REMAND

The Board observes that Veterans Claims Assistance Act 
eliminates the concept of a well-grounded claim, enhances the 
VA's duty to assist a veteran in developing the facts 
pertinent to a claim, and expands the VA's duty to notify the 
veteran and his representative, if any, concerning the 
aspects of claim development.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4 and 7, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The veteran contends that he has myasthenia gravis as a 
result of taking required medication while in Southwest Asia.  
He also contends that he has myasthenia gravis as a result of 
exposure to certain nerve gases/agents while in Southwest 
Asia.  A report from the Department of the Army dated in 
September 1991 shows that the veteran was given Pyridostigine 
Bromide (NAPP) and Chloroquin Phosphate (Malaria) pills.  The 
Pyridostigine Bromide pills were taken when there was a 
warning of a threat of chemical/biological warfare.  The 
Chloroquin Phosphate pills were taken each Sunday to decrease 
the chance of becoming susceptible to malaria.  The report 
indicates that the veteran was exposed to oil and gas 
pollutants and other contaminates from approximately 300 oil 
and gas well fires from the destroyed AR-Rawdatayn Petroleum 
Fields.  A July 1997 letter from the Office of the Secretary 
of Defense states that rockets were destroyed at Khamisiyah 
on March 10, 1991 and that the nerve agents Sarin and 
Syclosarin may have been released into the air.  It was 
reported that if the veteran was with his unit at this time, 
he might have been exposed to a very low level of nerve 
agents.  Given the facts in the instant case, the veteran 
should be scheduled for an examination, to include an opinion 
on the etiology of the veteran's myasthenia gravis.  
Specifically, the physician must comment on whether the 
veteran's myasthenia gravis is due to medication taken while 
in Southwest Asia, whether it is due to exposure to nerve 
gases and/or exposure to gas and oil pollutants, or whether 
it is due to any other incident of service.

The veteran claims that he has chronic fatigue, blurred 
vision, twitching eyes, muscle pain, partial paralysis and 
dysarthria as a result of his myasthenia gravis.  The record 
also shows that the veteran claims service connection for 
such complaints under 38 C.F.R. § 3.317, pertaining to 
undiagnosed illness.  While the RO has denied these claims 
under 38 C.F.R. § 3.317, stating that the veteran's symptoms 
were a direct result of a known diagnosis (myasthenia 
gravis), the record does not clearly identify whether all of 
the veteran's complaints are in fact a result of myasthenia 
gravis.  Such should be clarified prior to an adjudication of 
the claim.  In addition, the veteran should be given an 
opportunity to submit all treatment records concerning 
chronic fatigue, blurred vision, twitching eyes, muscle/joint 
pain, partial paralysis and dysarthria.  Thereafter, he 
should be scheduled for an appropriate examination to 
determine whether any of his claimed symptoms are due to 
myasthenia gravis, whether they are due to an undiagnosed 
illness as described in 38 C.F.R. § 3.317, or whether they 
are due to any other diagnosed condition.

With respect to the veterans claims of service connection for 
painful elbow and hand joints, the Board notes that the 
veteran testified at a January 2001 Travel Board hearing that 
he was treated in service for a broken right hand and that 
after service he was treated for these symptoms at Fort 
Pierce.  A review of the record does not demonstrate that 
records pertaining to the veteran's elbow and hand were 
obtained from Fort Pierce.  The VA's duty to assist includes 
obtaining all relevant treatment records.  Thus, the RO must 
make attempts to obtain these records.  The RO should also 
schedule the veteran for a VA orthopedic examination for the 
purpose of determining whether his complaints of a painful 
elbow and hand joints are associated with a known clinical 
diagnosis.  In addition, if a diagnosed elbow and hand 
disorder is found, the RO should ask the examiner to state 
whether the condition is related to service, including any 
incident of service.

The record shows that the veteran complained of having hay 
fever on VA examination in March 1996.  The examiner 
diagnosed allergic rhinitis.  During a January 2001 Travel 
Board hearing, the veteran stated that he had problems 
breathing (nasal problems).  He stated that his nose was 
broken in service.  A review of the veteran's service medical 
records shows that he sustained an injury to the nose in 
September 1985.  At that time, he complained that his nose 
was crooked and painful.  The assessment was rule out 
fracture.  An October 1985 X-ray study of the nose showed no 
abnormality.  A June 1992 service discharge examination 
reveals that the veteran had a history of a fractured nose 
with decreased breathing space.  The veteran should be 
scheduled for a VA examination for the purpose of determining 
whether his current nasal complaints (i.e., problems 
breathing) is due to service, including the nose injury in 
service or whether his currently diagnosed allergic rhinitis 
is due to the nose injury in service.

Pertaining to the veteran's claim of service connection for 
headaches, the veteran testified at a January 2001 Travel 
Board hearing that he developed headaches in service from 
breathing in fumes from the equipment he worked on.  He 
stated that for the most part, he treated his headaches with 
over-the counter-medication while in service.  Postservice-
medical records show the veteran was diagnosed as having 
chronic headaches on March 1996 VA examination.  The veteran 
testified at the Travel Board hearing that he was treated for 
headaches at the Palm Beach VA medical center (MC).  There is 
no record of such treatment.  The veteran should be given an 
opportunity to submit information regarding the exact day he 
received treatment for headaches.  The veteran should be 
scheduled for a VA examination for the purpose of determining 
the etiology of his headaches, to include whether he 
currently has a chronic headache disorder due to service 
(i.e., breathing fumes in service).

The Board notes that the veteran claims to have interrupted 
sleep, increased stress and memory loss due to undiagnosed 
illnesses.  A July 1994 medical report reveals diagnoses of 
an adjustment disorder, anxiety disorder and delayed stress.  
Outpatient treatment reports from 2000 show diagnoses of a 
mood disorder, PTSD, depression and anxiety.  The veteran 
related at a 2001 Travel Board hearing that he was diagnosed 
as having PTSD and asserted that his memory loss, interrupted 
sleep and increased stress was due to PTSD.  Given the 
veteran's numerous diagnosed psychiatric disorders, the Board 
finds that clarification is needed as to whether the 
veteran's complaints of interrupted sleep, increased stress 
and memory loss are directly related to a psychiatric 
disorder.  Thus, the veteran should be schedule for a VA 
psychiatric examination to address this matter.

Turning to the veteran's claim of service connection for a 
right knee disorder, the Board notes that the veteran was 
periodically treated for right knee pain in service.  During 
service, he reported a history of his right knee being hit by 
a door while in service.  Diagnoses pertaining to the right 
knee in service included RPPS, overuse syndrome, rule out 
anterior cruciate strain, and iliotibial band syndrome.  The 
service medical records also show that the veteran was noted 
to have a tear of the medial meniscal of the left knee and 
also early degenerative joint disease of the left knee.  In 
March 1990, he under arthroscopic sub-total medial 
meniscectomy of the left knee.  The veteran was granted 
service connection for a left knee disorder effective from 
August 1992.  During a January 2001 Travel Board hearing, the 
veteran testified that Dr. Wernicke told him that his right 
knee disability was due to his service-connected left knee 
disorder.  The veteran has not submitted a statement to this 
effected.  A December 1997 medical report from VERO 
orthopedics shows that the veteran reported for treatment due 
to right knee pain which had persisted for 6 months.  He 
reported that he injured the right knee while playing 
basketball.  In January 1998, the veteran underwent right 
knee arthroscopy.  The final diagnoses were extensive grade 
III-IV degenerative joint disease trochlea, Grade II-III 
degenerative joint disease patella and medial femoral 
condyle, multiple loose bodies and synovitis and medial 
plica.  Given the facts in the instant case, VA must notify 
the veteran of the type of evidence which can be used to 
support his claim.  Specifically, he should be informed that 
medical evidence connecting his right knee disorder to his 
service-connected left knee disorder or to service may be 
probative in pursuing his claim of service connection.  He 
should also be scheduled for a VA examination to include an 
opinion regarding the etiology of his right knee disorder.

With respect to the veteran's application to reopen the claim 
of service connection for pseudofolliculitis barbae, the 
Board observes that the service medical records from his 
second period of service show that he was treated for the 
condition on multiple occasions.  In December 1992, the RO 
denied the claim of service connection stating that the 
condition existed prior to service.  The veteran asserted at 
the January 2001 Travel Board hearing that he developed 
pseudofolliculitis during his first period of service which 
was from 1976 to 1980.  The Board observes that the veteran's 
service medical records from this period of service are not 
on file.  Such records must be obtained in order to 
adjudicate the veteran's claim of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for pseudofolliculitis barbae.  Moreover, service 
medical records from his first period of service may also be 
pertinent to his other claims of service connection.  An 
adjudication of the veteran's claims of service connection 
must be based on a complete record, including service medical 
records from both of the veteran's periods of service.

The Board observes that in a December 1998 rating decision 
and in a September 1999 statement of the case, the RO denied 
the veteran's application to reopen claims of service 
connection for pseudofolliculitis barbae, stating that new 
and material evidence had not been submitted to reopen the 
claims.  The RO stated that to justify a reopening of a claim 
on the basis of new and material evidence there must be a 
reasonable possibility that the new evidence when viewed in 
the context of all the evidence both new and old would change 
the outcome.  This standard of review was rejected in Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Court replaced the Colvin v. Derwinski, 1 Vet. App. 171 
(1991), test as to the materiality element of the "new and 
material evidence" test by a less-restrictive standard which 
places emphasis upon the language of 38 C.F.R. § 3.156(a) as 
a reasonable interpretation of the materiality requirement in 
38 U.S.C. § 5108.  The regulation emphasizes the importance 
of a complete evidentiary record for the evaluation of the 
veteran's claim, rather than the effect of the new evidence 
on the outcome.  Moreover, Hodge stressed that, under the 
regulation, new evidence that was not likely to convince the 
adjudicating body to alter its previous decision could be 
material if that evidence provided a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the adjudicating body to alter its determination.  
To avoid any prejudice to the veteran and to afford him due 
process, the Board finds that this claim must be remanded so 
that the RO can apply the correct standard to reopen final 
decisions based on the submission of new and material 
evidence.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Lastly, concerning the veteran's claim for a higher rating 
for a low back disorder and for an increased rating for a 
left knee disorder, the Board notes that the veteran asserts 
that these disorders have a negative impact on his ability to 
function.  He specifically states that his disability affects 
him at work and that he has missed time from work as a result 
of his back and left knee disorders.  While the examinations 
of record pertaining to the veteran's back and left knee are 
complete in many respects, the reports do not address the 
veteran's functional loss due to pain.  The Court has held 
that a determination of the extent of functional loss due to 
pain is central to the proper application of the rating 
criteria.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Accordingly, the veteran should undergo a VA orthopedic 
examination which is sufficient to properly rate the 
veteran's service-connected low back and left knee disorders.  
Moreover, the Board notes that the veteran reported during 
the 2000 Travel Board hearing that he had an MRI of his back 
performed in November 1999.  The claims file does not contain 
this report.  The veteran should be given an opportunity to 
submit such report.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must obtain the veteran's 
complete service medical records from his 
first period of service (September 1976 
to September 1980).

2.  The RO should verify and associate 
with the claims file the exact dates of 
the veteran's service in Southwest Asia.

3.  The RO should contact the veteran and 
ask him to identify all sources since 
1992 where he received treatment for 
myasthenia gravis, chronic fatigue, 
blurred vision, eye twitching, partial 
paralysis and dysarthria, painful elbow 
and hand joints, allergic rhinitis, 
headaches, sleep disturbance, memory 
loss, increased stress, muscle pain, 
pseudofolliculitis barbae and a right 
knee disorder.  The veteran should also 
be asked to identify all treatment 
received for his left knee and low back 
from 1994.  Complete clinical records of 
all such treatment not already on file 
should be obtained, including all reports 
from Fort Pierce concerning the veteran's 
painful elbow and hand joints, all 
reports from Palm Beach VAMC concerning 
treatment for headaches, as well as the 
November 1999 MRI report pertaining to 
the veteran's back.

4.  The RO should give the veteran an 
opportunity to submit medical evidence 
(i.e. medical statements) linking his 
claimed disorders to service or to a 
service-connected disability.  This 
should be accomplished especially as it 
pertains to the veteran's claim of 
service connection for a right knee 
disorder.

5.  Thereafter, the RO should schedule 
the veteran for orthopedic, neurologic, 
psychiatric, respiratory as well as any 
other appropriate VA examinations to 
determine the nature and etiology of the 
veteran's myasthenia gravis, chronic 
fatigue, blurred vision, eye twitching, 
partial paralysis and dysarthria, painful 
elbow and hand joints, allergic rhinitis, 
headaches, sleep disturbance, memory 
loss, increased stress, muscle pain, 
pseudofolliculitis barbae and right knee 
disorder.  Examinations should also be 
scheduled to determine the current 
severity of the veteran's low back 
disorder and left knee disorder.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The examiner should address all 
conditions and symptoms elicited from the 
veteran, as well as provide details about 
the onset, frequency, duration and 
severity of all complaints.  The 
appropriate examiner must address the 
following questions:

a.  Whether it is as likely as not 
that the veteran has myasthenia gravis as 
a result of taking Pyridostigine Bromide 
and Chloroquin phosphate during his 
Persian Gulf service?

	b.  Whether it is as likely as not 
that the veteran has myasthenia gravis as 
a result of exposure to nerve 
agents/gases during his Persian Gulf 
service?

	c.  Are the veteran's complaints of 
chronic fatigue, blurred vision, 
twitching eyes, muscle pain, partial 
paralysis, and dysarthria the result of 
myasthenia gravis?  If these complaints 
are not the result of myasthenia gravis, 
the examiner(s) should state whether the 
complaints are associated with a known 
clinical diagnosis?  If the complaints 
are associated with a clinical diagnosis, 
the examiner must identify the diagnosis 
and the associated complaint.

	d.  Does the veteran have allergic 
rhinitis or a disorder manifested by 
difficulty breathing through the nose due 
to service, including a nose injury in 
service or any other incident of service?

	e.  Does the veteran have headaches 
which represent a chronic disability?  If 
so, are his headaches associated with a 
known clinical diagnosis?  If the 
veteran's headaches are associated with a 
known clinical diagnosis, the examiner 
should state what that diagnosis is and 
state whether it is as likely as not that 
such headaches are due to service, 
including the veteran breathing fumes 
from equipment he worked on while in 
Southwest Asia?

	f.  Are the veteran's complaints of 
having interrupted sleep, increased 
stress and memory loss due to a diagnosed 
psychiatric disorder or any other 
disorder?  If not, do such complaints 
represent a chronic undiagnosed 
disability?

	g.  Is it as likely as not that the 
veteran has a right knee disability due 
to service, including any incident of 
service (i.e., a door hitting his knee).

	i.  Is it as likely as not that the 
veteran has a right knee disorder due to 
his service-connected left knee disorder?

An orthopedist should comment on the 
current severity of the veteran's 
service-connected low back disorder and 
left knee disorder.  All diagnostic test, 
including range of motion studies, should 
be performed.  With respect to the 
veteran's back disorder, the examiner 
should identify all neurologic 
impairment.  Pertaining to the left knee, 
the examiner should comment on whether 
the veteran has instability of knee and 
if so, should give an opinion as to the 
degree of instability found in the knee.  
The examiner should also determine 
whether the left knee and low back 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
left knee and low back disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee 
and back are used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups. 

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  All examiners should 
based their opinion on examination 
findings, historical records, and medical 
principles.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examinations.

6.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Thereafter, in light of the 
additional evidence, the RO should 
readjudicate the issues on appeal.  In 
this regard, the RO should determine 
whether, since the December 1992 rating 
decision, new and material evidence has 
been submitted to reopen the appellant's 
claim of service connection for 
pseudofolliculitis barbae in accordance 
with the provisions of 38 C.F.R. § 
3.156(a), and in light of the courts' 
jurisprudence in Hodge.

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of 
the case.  The appellant need take no 
action until he is notified. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 



